Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claim(s) 1-6, 8-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(***) as being Anticipated by Wood (US 2719637 A).
Regarding Claim 1, Wood discloses:
An apparatus for lifting a load on and off a truck [Column 1 Lines 15-26], the apparatus comprising:
a lift frame (2) positioned on a bed (10) of the truck;
a pair of side arms (25) rotatably coupled to the lift frame (Fig, 5 & Fig. 7) [Column 3 Lines 32-35];
a cross member (17) (Fig. 5 & Fig. 7) rotatably coupled to each of the pair of side arms (Fig. 7) [Column 3 Lines 35-40]; and
a pair of forks (38), wherein each of the pair of forks has an end coupled to the cross member, wherein a top surface of each of the pair of forks is below a top surface of the lift frame when the load is on the bed of the truck (Fig. 1 7 Fig. 3).
Regarding Claim 2, Wood discloses:
a load platform placed on a top of the lift frame, wherein the load rests on the load platform (Fig. 5).
Regarding Claim 3, Wood discloses:
the load platform comprises:
a bed plate (Fig. 5);
a plurality of plate channels secured to a bottom of the bed plate [channels between the bed frame members (10)]; and
a pair of fork channels [channels between vehicle frame members (10)] secure to a bottom of each of the plurality of plate channels, wherein the bottoms of the plurality of plate channels are placed on the top of the lift frame (Fig. 1)
Regarding Claim 4, Wood discloses:
the lift frame comprises a pair of transverse frame members and a pair of longitudinal frame members (3 & 4), wherein each transverse frame member is connected to the pair of longitudinal frame members, wherein each of the pair of longitudinal frame members is parallel to each of the pair of fork channels (Fig. 5).
Regarding Claim 5, Wood discloses:
each of the pair of longitudinal frame members is between the pair of fork channels (Fig. 5).
Regarding Claim 6, Wood discloses:
a latch member coupled to the lift frame [fasteners fastening the frame (2) to the frame members (10)], wherein the latch member is configured to secure the load platform to the lift frame (Fig. 1 & Fig. 2).
Regarding Claim 8, Wood discloses:
lift frame is between the pair of forks when the load is on the bed of the truck (Fig. 1 & Fig. 3 & Fig. 5).
Regarding Claim 9, Wood discloses:
each of the pair of forks is coupled to the cross member at locations on the cross member that are between the pair of side arms (Fig. 5).
Regarding Claim 10, Wood discloses:
each of the pair of forks is in a level position when lifting the load on and off the truck (Fig. 1 & Fig. 2 & Fig. 7).
Regarding Claim 11, Wood discloses:
the truck is a flatbed truck or a pickup truck (Fig. 5).
Regarding Claim 12, Wood discloses:
An apparatus for lifting a load on and off a truck [Column 1 Lines 15-26], the apparatus comprising:
a lift frame (2) positioned on a bed (10) of the truck;
a pair of side arms (25) rotatably coupled to the lift frame (Fig, 5 & Fig. 7) [Column 3 Lines 32-35];
a cross member (17) (Fig. 5 & Fig. 7) rotatably coupled to each of the pair of side arms (Fig. 7) [Column 3 Lines 35-40]; and
a pair of forks (38), wherein each of the pair of forks has an end coupled to the cross member (Fig. 5);
a load platform (18) placed on a top of the lift frame, wherein the load rests on the load platform; and
a latch member coupled to the lift frame [fasteners fastening the frame (2) to the frame members (10)], wherein the latch member is configured to secure the load platform to the lift frame (Fig. 1 & Fig. 2).
Regarding Claim 13, Wood discloses:
the load platform comprises:
a bed plate (Fig. 5);
a plurality of plate channels secured to a bottom of the bed plate [channels between the bed frame members (10)]; and
a pair of fork channels [channels between vehicle frame members (10)] secure to a bottom of each of the plurality of plate channels, wherein the bottoms of the plurality of plate channels are placed on the top of the lift frame (Fig. 1)
Regarding Claim 14, Wood discloses:
the lift frame comprises a pair of transverse frame members and a pair of longitudinal frame members (3 & 4), wherein each transverse frame member is connected to the pair of longitudinal frame members, wherein each of the pair of longitudinal frame members is parallel to each of the pair of fork channels (Fig. 5).
Regarding Claim 15, Wood discloses:
each of the pair of longitudinal frame members is between the pair of fork channels (Fig. 5).
Regarding Claim 17, Wood discloses:
lift frame is between the pair of forks when the load is on the bed of the truck (Fig. 1 & Fig. 3 & Fig. 5).
Regarding Claim 18, Wood discloses:
each of the pair of forks is coupled to the cross member at locations on the cross member that are between the pair of side arms (Fig. 5).
Regarding Claim 19, Wood discloses:
each of the pair of forks is in a level position when lifting the load on and off the truck (Fig. 1 & Fig. 2 & Fig. 7).
Regarding Claim 20, Wood discloses:
the truck is a flatbed truck or a pickup truck (Fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 2719637 A) in view of Oster et al. (US 2832487 A).
Regarding Claim 7, Wood does not teach:
a latch assembly comprising:
a latch frame connected to the lift frame; and
the latch member pivotally mounted to the latch frame, wherein the latch member is configured to extend through an opening in a fork channel of the load platform to secure the load platform to the lift frame.
Oster teaches:
a latch assembly (117a & 118 & 118a & 121 & 123 & 124 & 125) comprising:
a latch frame (121) connected to the lift frame (102); and
the latch member (117 & 118) pivotally mounted (123) to the latch frame, wherein the latch member is configured to extend through an opening in a fork channel (107) of the load platform to secure the load platform to the lift frame (Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the load lifting apparatus utilizing a platform carried by forks taught by Wood with the load lifting apparatus with a latch assembly comprising: a latch frame connected to the lift frame; and the latch member pivotally mounted to the latch frame, wherein the latch member is configured to extend through an opening in a fork channel of the load platform to secure the load platform to the lift frame.taught by Oster in order to provide a removable platform arrangement for carrying loads on the forks which is secured to the forks preventing premature disengagement of the platform from the forks as a result of inertia as a result of a quick stop or improper pitching of the forks.
Regarding Claim 16, Wood does not teach:
a latch assembly comprising:
a latch frame connected to the lift frame; and
the latch member pivotally mounted to the latch frame, wherein the latch member is configured to extend through an opening in a fork channel of the load platform to secure the load platform to the lift frame.
Oster teaches:
a latch assembly (117a & 118 & 118a & 121 & 123 & 124 & 125) comprising:
a latch frame (121) connected to the lift frame (102); and
the latch member (117 & 118) pivotally mounted (123) to the latch frame, wherein the latch member is configured to extend through an opening in a fork channel (107) of the load platform to secure the load platform to the lift frame (Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the load lifting apparatus utilizing a platform carried by forks taught by Wood with the load lifting apparatus with a latch assembly comprising: a latch frame connected to the lift frame; and the latch member pivotally mounted to the latch frame, wherein the latch member is configured to extend through an opening in a fork channel of the load platform to secure the load platform to the lift frame.taught by Oster in order to provide a removable platform arrangement for carrying loads on the forks which is secured to the forks preventing premature disengagement of the platform from the forks as a result of inertia as a result of a quick stop or improper pitching of the forks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US 1929112 A, US 2469321 A, US 2683539 A, US 3737055 A, US 4076310 A, US 4124099 A have been cited by the examiner as pertinent to the applicant’s disclosure because they teach loading apparatus for loading an article into/onto the bed of a truck.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652